Title: To Benjamin Franklin from Calliez(?), 17 February 1779
From: Calliez, —(?)
To: Franklin, Benjamin


Monsieur
Dunkerque le 17 fev. 1779
J’apprens par M Le Ray de Chaumont, que vous etes nommé pour resider seul et en qualité de ministre plenipotentiaire a notre cour; cette nouvelle me fait un trop sensible plaisir pour differer d’un instant a vous le temoigner, Daignez donc Monsieur, agreer mon compliment a cet egard et etre persuadé de toute sa sincerité. Le Congres ne pouvoit assurement faire un choix plus digne de luy et plus agreable a la france qui ne scauroit voir sans une vraye satisfaction un Evenement qui conserve chez elle, une personne qui merite et pour qui elle a autant de veneration. Je partage n’en doutez pas Monsieur, ce sentiment avec toute ma nation; aussy ne cesserons nous tous de faire les voeux les plus ardents pour que votre ouvrage, (notre union avec l’amerique), ait une durée aussy constante qu’il y a lieu de l’esperer d’apres les avantages reciproques qui doivent necessairement en resulter pour les deux peuples.
Je termineray s’il vous plait, cette lettre par les assurances du plus parfait devouement a vos ordres, si donc Monsieur, Je pouvois vous etre de quelu’utilité dans ces Cantons, veuillez Je vous prie ne point m’epargner et etre convaincû de tout mon zele a vous servir & vos amis.
Je suis avec respect Monsieur Votre tres humble et tres obeissant serviteur
Calliez
 
Notation: Cainciz Dunkerque 17. fr. 1779.
